Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable. 
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of: 
providing coupling units, which comprise a first coupling unit, a second coupling unit, and a third coupling unit, wherein the coupling units each have having an input and a signal output; 
connecting the input of the first coupling unit with the coupling capacitor; 
connecting the input of the second coupling unit with a first connecting point of the sheath; 
connecting the input of the third coupling unit with a second connecting point of the sheath; 
providing a test voltage at the first connecting point of the core; 
acquiring respective measurement signals of the coupling units at the signal output of each of the coupling units; and 
determining at least one characteristic value for an apparent charge of a partial discharge pulse of the cable in dependence on the measurement signals; as claimed in combination with all other limitations of claim 1.
Regarding independent claim 12, patentability exists, at least in part, with the claimed features of: 


a high-voltage source with an output for connection of the high-voltage source with a first connecting point of the core and for provision of a test voltage at the output; 
a coupling capacitor connected with the output of the high-voltage source, wherein the input of the first coupling unit is connected with the coupling capacitor; and 
an evaluator connected with the signal outputs of each of the first coupling unit, the second coupling unit, and the third coupling units;
wherein the evaluator is configured to receive the associated measurement signals from the signal output of each of the coupling units and configured to determine at least one characteristic value for an apparent charge of a partial discharge pulse of the cable in dependence on the measurement signals as claimed in combination with all other limitations of claim 12.

Prior art:
Mashikian et al. (US 5272439) teach A method and apparatus for locating an incipient fault at a point along the length of an insulated power line includes the application of an excitation voltage at an open end of the power line, and the signal pulse transmitted along the power line to the open end is passed through a high pass filter to remove the portion of the signal which is at a frequency below the excitation voltage and its harmonics. The filtered signal is amplified and passed through a band pass filter to remove a high frequency portion of the signal containing a large proportion of noise relative to the frequency of the partial discharge frequency from the incipient fault.
Mashikian et al. does not teach the limitations above.

Steennis et al. does not teach the limitations above.
Tian et al. (Partial discharge detection in high voltage cables using VHF capacitive coupler and screen interruption techniques, cited by applicant) teach application of capacitive coupler and screen interruption techniques to partial discharge (PD) detection in power cable systems.
Steennis et al. does not teach the limitations above.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRIUS R PRETLOW whose telephone number is (571)272-3441.  The examiner can normally be reached on M-F, 5:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/DEMETRIUS R PRETLOW/            Examiner, Art Unit 2858                                                                                                                                                                                            /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858